EXHIBIT 10.3                                      

 
HNI CORPORATION
        LONG-TERM PERFORMANCE PLAN

(Adopted February 16, 2000. Amended January 1, 2004 and August 8, 2006.)


HNI Corporation, an Iowa corporation (the "Corporation") hereby establishes this
Long-Term Performance Plan (the "Performance Plan") effective as of January 1,
2003, and amended on January 1, 2004 and August 8, 2006.


1. Purpose. The purpose of this Performance Plan is to promote the attainment of
the Corporation's performance goals by providing incentive compensation for
certain designated key executives and employees of the Corporation and its
Subsidiaries.


2. Definitions. The following terms have the following meanings when used in
this Performance Plan with initial capital letters:


(a) "Board" means the Board of Directors of the Corporation or, pursuant to any
delegation by the Board to the Committee pursuant to Section 13, the Committee.


(b) "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


(c) "Committee" means the Human Resources and Compensation Committee of the
Board as constituted at the relevant time, which shall consist of two or more
"outside directors" within the meaning of Section 162(m) of the Code who are not
eligible for participation in the Plan.


(d) "Disability or Disabled," with respect to a Participant, means that the
Participant satisfies the requirements to receive long-term disability benefits
under the Corporation-sponsored group long-term disability plan in which the
Participant participates without regard to any waiting periods, or that the
Participant has been determined by the Social Security Administration to be
eligible to receive Social Security disability benefits. A Participant shall not
be considered to be Disabled unless the Participant furnishes proof of the
Disability to the Corporation in such form and manner as the Corporation may
require.


(e) "Earned Performance Award" means the award, if any, payable to a Participant
at the end of the Performance Period.


(f) "162(m) Employee," for any calendar year, means an employee of the
Corporation who, as of the close of the calendar year, is: (a) the CEO (or an
individual acting in such capacity); or (b) among the four highest compensated
officers of the Corporation (other than the CEO). Whether an employee is the CEO
or one of the four highest compensated officers of the Corporation is determined
pursuant to the executive compensation rules of the Securities Exchange Act of
1934.
 
(g) "Operating Unit" means either:  (i) the Corporation as a whole; (ii) an
individual subsidiary, division, store, or other business unit of the
Corporation; or (iii) a grouping of business units, that employs individuals
that have been approved to participate in this Performance Plan by the Board.


(h) "Participant" means a person who is designated by the Board to receive
benefits under this Performance Plan and who is at the time an officer,
executive, or other employee of the Corporation or any one or more of its
Subsidiaries, or who has agreed to commence serving in any such capacity.


(i) "Performance Measure" means the level of performance for the Operating Unit,
a division or other business unit of an operating unit, or any of them, for each
Performance Period, in each case as established pursuant to Section 6. A
Performance Measure may take into account such criteria as the Board determines
to be appropriate.
 
(j) "Performance Period" means a period of three consecutive fiscal years of the
Corporation commencing on the first day of a fiscal year of the Corporation or
other period as selected by the Board.
 
(k) "Retirement," of a Participant, means: (i) for Performance Periods
commencing on or after January 1, 2007, the Participant's termination of
employment with the Corporation and its Subsidiaries after the attainment of age
65, or age 55 with ten years of service with the Corporation or a Subsidiary,
provided, however, that the Chief Executive Officer of the Corporation, in his
or her discretion, may waive or reduce the ten-year service requirement with
respect a Participant; and (ii) for Performance Periods commencing prior to
January 1, 2007, the Participant's voluntary termination of employment with the
Corporation on or after attainment of age 65, or when the Participant is at
least 55 years old and the sum of the Participant's age and service equals at
least 65.
 
(l) "Target Performance Award" means the dollar award established for a
Participant if the Performance Measures applicable to the Participant is
achieved.


(m) "Subsidiary" has the meaning specified in Rule 405 promulgated under the
Securities Act of 1933, as amended (or under any successor rule substantially to
the same effect).


3. Eligibility. 


(a) Except as otherwise provided in this Section 3, an employee of the
Corporation or one of its Subsidiaries will become a Participant for a
particular Performance Period to the extent designated by the Board, or by the
Chief Executive Officer of the Corporation if the Board delegates such authority
to Chief Executive Officer.


(b) An employee who first becomes eligible to participate after the beginning of
a particular Performance Period will become a Participant for such Performance
Period only in accordance with this Section 3(b). The Board, or the Chief
Executive Officer of the Corporation if the Board delegates such authority to
the Chief Executive Officer, may allow participation for a portion of such
Performance Period for such employee on such terms and conditions as the Board
(or the Chief Executive Officer) may determine.
 
4. Earned Performance Award.  Unless changed by the Board, each eligible
Participant may earn an Earned Performance Award as hereinafter provided. The
performance of the Operating Unit during a particular Performance Period will be
measured using the Performance Measure established for that Performance Period
by the Board in accordance with Section 6. In the event such performance for
such Performance Period is below the minimum Performance Measure established
therefor, no Earned Performance Award will be paid to Participants in respect
thereof. In no event shall an Earned Performance Award exceed $3 million
dollars.
 
5. Target Performance Award.  Each Participant shall be assigned a Target
Performance Award at the beginning of the Performance Period, as determined by
the Board. The Target Performance Award will be expressed as a percentage of the
Participant's base pay at the time the Target Performance Award is assigned. The
actual award payable to a Participant at the end of the Performance Period will
be determined by applying the percentage achievement of the Performance Measure
and multiplying that result against the Target Performance Award to determine
the Earned Performance Award.  
 
6. Performance Measure.


(a) The Board will approve for each Performance Period the applicable
Performance Measure. Such Performance Measure may be adjusted during a
Performance Period to prevent dilution or enlargement of an award as a result of
extraordinary events or circumstances as determined by the Board or to exclude
the effects of extraordinary, unusual or nonrecurring events, changes in
accounting principles, discontinued operations, acquisitions, divestitures and
material restructuring charges.


(b) The Corporation will: (i) notify each eligible employee who has been
selected to participate in this Performance Plan that he or she is a Participant
under this Performance Plan for such Performance Period; and (ii) communicate in
writing to each Participant the Target Performance Award granted to such
Participant pursuant to Section 5 and the Performance Measure applicable to such
Participant for such Performance Period.


(c) In the case of a Participant who is a 162(m) Employee, a Performance Measure
must be pre-established by the Committee, must be objective, and must state, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable if the Performance Measure is attained. A Performance
Measure is considered "pre-established" for purposes of this paragraph if it is
established in writing by the Committee no later than 90 days after the
commencement of a Performance Period, provided that the outcome is substantially
uncertain at the time the Committee actually establishes the Performance
Measure. However, in no event will a Performance Measure be considered to be
pre-established if it is established after 25% of a Performance Period has
elapsed. A Performance Measure is considered "objective" if a third party having
knowledge of the relevant facts could determine whether the Performance Measure
is met. A formula or standard is considered "objective" if a third party having
knowledge of the relevant performance results could calculate the amount to be
paid to the Participant.
 
The Performance Measure may be based on one or more of the following criteria
and may be based on attainment of a particular level of, or on a positive change
in, a factor: revenue, revenue per employee, earnings before income tax (profit
before taxes), earnings before interest and income tax, net earnings (profit
after taxes), earnings per employee, tangible, controllable or total asset
turnover, earnings per share, operating income, total shareholder return, market
share, return on equity, return on invested capital, growth in earnings,
before-tax return on net assets, after-tax return on net assets, distribution
expense, inventory turnover, economic value added (economic profit).
 
7. Payment of Awards. 


(a) Subject to Sections 8 and 9, the value of the Earned Performance Award with
respect to a Performance Period will be paid on the 15th day of the
Corporation's February fiscal month following the end of the Performance Period
(or as soon thereafter as is administratively reasonable), provided the
Participant is employed by the Operating Unit as of the last day of such
Performance Period, and such payment, if any is earned, shall be made in the
following form:  (i) 50% of the value thereof in the form of cash; and (ii) 50%
of the value thereof in the form of common stock of HNI Corporation as Bonus
Stock or deferred shares, as elected by the Participant, and as granted by the
Board under the 1995 Stock-Based Compensation Plan or the 2007 Stock-Based
Compensation Plan, if approved by the shareholders of the Corporation. For
purposes hereof, an Earned Performance Award will be deemed to be paid as soon
as administratively reasonable after the date specified above if it is paid
within six months thereafter. All Earned Performance Awards that are paid in
cash will be paid in U.S. dollars. The Corporation may deduct from any payment
such amounts as may be required to be withheld under any federal, state, or
local tax laws. In the case of a Participant who is a 162(m) Employee, the
Committee shall certify the extent to which the Participant has satisfied each
of his or her Performance Measure.


(b)  All Earned Performance Awards paid to the Chief Executive Officer and Chief
Financial Officer of the Corporation under this Plan are subject to forfeiture
as provided in Section 304 of the Sarbanes-Oxley Act of 2002, and the
implementing rules and regulations. Notwithstanding anything in the Plan to the
contrary, the Board may reduce the amount of, or completely eliminate, an Earned
Performance Award otherwise payable to a Participant for a Performance Period if
the Board determines that due to the Participant's performance or behavior
during or immediately following such Performance Period the Participant should
not be entitled to the Earned Performance Award.




--------------------------------------------------------------------------------



8. Termination of Employment. 


(a)  If a Participant terminates employment with the Corporation and its
Subsidiaries due to death, Disability, or Retirement occurring before the last
day of a Performance Period, the Participant's Earned Performance Award, if any,
will be payable as soon as practicable after the end of such Performance Period,
and the value of such Award shall be equal to a value, determined using the
Performance Measure as of the end of the Performance Period, equal to the
product of: (i) the number of the Target Performance Award; multiplied by (ii) a
fraction, the numerator of which is the number of months in the Performance
Period that occurred prior to such termination of employment, and the
denominator of which is the total number of months in such Performance Period.
For these purposes, a Participant will be credited with a month during a
Performance Period only if he or she is employed for at least 15 days during the
month.


(b)  Except as provided in Section 9, if a Participant's employment with the
Corporation and its Subsidiaries terminates for any reason other than death,
Disability or Retirement before the last day of a Performance Period, the
Participant will not be entitled to any payment or award under this Performance
Plan unless otherwise determined by the Board.


9. Change in Control of the Corporation. 


(a)  In connection with a Change in Control of the Corporation, the value of
each Target Performance Award shall be determined by the Board prior to the
effective date of the Change in Control, and each Participant's Target
Performance Award will become payable without proration within 30 days prior to
such date.


(b) A "Change in Control of the Corporation" shall mean:


(i) the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either: (A)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock"); or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of Directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Corporation; (II) any acquisition by the Corporation; (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (IV) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this paragraph; or


(ii) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the Directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.


10. Sale of Operating Unit. Except as provided in paragraph 9, in the event of
the sale of substantially all of the stock or assets of an Operating Unit, with
respect to each Participant employed by such Operating Unit on the date of such
sale, the value of each Award shall be determined as of the date of such sale by
the Board based on the percentage of the Performance Measure completed as of the
date of sale, the number of months of the Performance Period completed at the
time of sale, the actual purchase price of the Operating Unit and such other
factors as the Board deems relevant in light of the circumstances of the sale.
Payments pursuant to this Section 10 shall be made 60 days, or as soon
thereafter as is administratively reasonable, following the date of the sale.
For these purposes, a month will be considered to have been completed at the
time of the sale only if the sale occurs later than the 14th day of the month.


11. Transfers and Changes in Responsibilities.


(a)  If a Participant's responsibilities materially change or the Participant is
transferred during a Performance Period to another Operating Unit or to a
position that is not designated or eligible to participate in this Performance
Plan, the Corporation may, as determined by the Board, either: (i) continue the
Participant's participation in this Performance Plan and establish a new Target
Performance Award and Performance Measure for the Participant with respect to
his or her new position; or (ii) terminate the Participant's participation in
this Performance Plan and, as of the date of such change or transfer, prorate
the Participant's Target Performance Award on the basis of the ratio of the
number of months of the Participant's participation during the Performance
Period to which such Target Performance Award relates to the aggregate number of
months in such Performance Period. For these purposes, a Participant will be
considered to have participated for a month during a Performance Period only if
he or she participated for at least 15 days during the month.


(b) If in the event of such a change or transfer and the Participant's
participation in this Performance Plan is not terminated pursuant to Section
11(a)(ii), then the Participant's Earned Performance Award will be prorated on
the basis of the number of months of service by the Participant at each
Operating Unit during the Performance Period. For these purposes, a Participant
will be credited with a month of service at an Operating Unit only if he or she
was employed by the Operating Unit for at least 15 days during the month.


12. Security of Payment of Benefits. Unless otherwise determined by the Board,
all Earned Performance Awards will be paid from the Corporation's general
assets, and nothing contained in this Performance Plan will require the
Corporation to set aside or hold in trust any funds for the benefit of any
Participant, who will have the status of a general unsecured creditor of the
Corporation.


13. Administration of the Plan. 


(a)   This Performance Plan will be administered by the Board, which may from
time to time delegate all or any part of its authority under this Performance
Plan to the Committee. Notwithstanding the forgoing, in the case of any 162(m)
Employee, the Committee shall have sole and exclusive authority to: (i)
establish the Performance Measures for such employee; (ii) determine and certify
the achievement of the Performance Measures for such employee, and (iii) make
any other discretionary decision affecting such employee under the Plan.


(b) The Board will take such actions as are required to be taken by it
hereunder, may take the actions permitted to be taken by it hereunder, and will
have the authority from time to time to interpret this Performance Plan and to
adopt, amend, and rescind rules and regulations for implementing and
administering this Performance Plan. All such actions will be in the sole
discretion of the Board and, when taken, will be final, conclusive, and binding.
Without limiting the generality or effect of the foregoing, the interpretation
and construction by the Board of any provision of this Performance Plan or of
any agreement, notification, or document evidencing the grant of benefits
payable to Participants and any determination by the Board in its sole
discretion pursuant to any provision of this Performance Plan or any provision
of such agreement, notification, or document will be final and conclusive.


(c) The existence of this Performance Plan or any right granted or other action
taken pursuant hereto will not affect the authority of the Board or the
Corporation to take any other action, including in respect of the grant or award
of any annual or long-term incentive or other right or benefit, whether or not
authorized by this Performance Plan, subject only to limitations imposed by
other benefit plans of the Corporation and by applicable law.


14. Miscellaneous. 


(a)   This Performance Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Corporation or
any Subsidiary, nor will it interfere in any way with any right the Corporation
or any Subsidiary would otherwise have to terminate or modify the terms of such
Participant's employment or other service at any time.


(b) Except as otherwise provided in this Performance Plan, no right or benefit
under this Performance Plan will be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge such right or benefit will
be void. No such right or benefit will in any manner be liable for or subject to
the debts, liabilities, or torts of a Participant.


(c) This Performance Plan may be amended or terminated from time to time by the
Board. In the event this Performance Plan is terminated before the last day of a
Performance Period, the Earned Performance Award otherwise payable for such
Performance Period will be prorated on the basis of the ratio of the number of
months in such Performance Period prior to such termination to the aggregate
number of months in such Performance Period and will be paid only after the end
of such Performance Period, which will be deemed to continue until the
expiration thereof as if this Performance Plan had not been terminated. For
these purposes, a month will be considered to have been completed at the time of
the amendment or termination only if the amendment or termination is effective
later than the 14th day of the month. Any such termination shall comply with the
requirements of Section 409A of the Code.


The Performance Plan will be terminated in the event the shareholders of the
Corporation approve a complete liquidation or dissolution of the Corporation
that will be taxed under Section 331 of the Code. In such case, the value of
each Target Performance Award shall be determined by the Board prior to the
effective date of the dissolution, and each Participant's Target Performance
Award will become payable upon such dissolution.


(d) If any provision in this Performance Plan is held to be invalid or
unenforceable, no other provision of this Performance Plan will be affected
thereby.


(e) This Performance Plan will be governed by and construed in accordance with
applicable United States federal law and, to the extent not preempted by such
federal law, in accordance with the laws of the State of Iowa, without giving
effect to the principles of conflict of laws thereof.


15. Effective Date. The amendment and restatement of this Performance Plan set
forth herein will become effective as of August 8, 2006.


 